1 Reported in 259 N.W. 546.
Plaintiff suffered minor injuries in a collision at a street intersection between an automobile owned and driven by her husband and an automobile owned and driven by the defendant. She brought this action to recover damages for the injuries suffered on the alleged ground of defendant's negligence. The case was tried, and the jury returned a verdict in favor of defendant. From an order denying her motion for a new trial the plaintiff appeals.
The claim of the plaintiff is that under the evidence presented the defendant was guilty of negligence as a matter of law and that the evidence is wholly insufficient to sustain a verdict for the defendant. The case is the usual one of conflicting claims of the parties where there has been a collision between automobiles at a street intersection. This court has said several times that, as a general rule the question of negligence of either party in such cases *Page 618 
is a question of fact for the jury. We are satisfied that it was a question of fact in this case, and, the jury having passed upon it and the court having approved the jury's verdict, the order denying the motion for a new trial will not here be disturbed. Nothing could be gained by a lengthy discussion of the authorities or by attempting to set out all the facts and circumstances shown by the evidence in the case.
The order appealed from is affirmed.